Citation Nr: 1551071	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  10-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to April 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the RO in Roanoke, Virginia that denied service connection for bilateral hearing loss.

The Veteran initially requested a Board hearing, but withdrew his hearing request in September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran contends that his current bilateral hearing loss is due to a severe fungal infection of the ears that occurred during his service in the Panama Canal Zone in 1954.  

The Veteran's service treatment records are unavailable, and it appears that they were destroyed in a fire at the National Personnel Records Center (NPRC).  (See March 2009 NPRC response).  

A medical receipt reflects that the Veteran obtained hearing aids in October 1994, and private medical records from the University of Virginia Health System dated in June 2008 reflect that the Veteran complained of hearing loss and reported that he obtained hearing aids fifteen years ago, but had since lost them.  He reported a history of noise exposure, and denied problems with ear infections.  In July 2008, Dr. L. diagnosed bilateral symmetric sensorineural hearing loss and recommended new hearing aids.

In his initial service connection claim in November 2008, the Veteran reported that his bilateral hearing loss began in July 1954 due to "jungle fungus," and he was seen for this by an Army doctor at that time.  He added that he worked as a production design engineer, a food processing manager with low environmental noise, and as a consultant.  It is not clear from his statement whether he held these jobs during or after service.

In a March 2009 statement, the Veteran said he received lengthy treatment for his ear infection in service with drugs and therapy, but although the infection was apparently cured, he had a noticeable hearing loss in his right ear since then.  In his June 2010 substantive appeal, the Veteran reiterated his contentions, and added that with aging, his hearing impairment had worsened to the extent that about 15 years ago, he was diagnosed with longstanding hearing loss requiring hearing aids.  He said he had no medical records from his service, and contended that several hearing tests revealed that his hearing loss was longstanding and could easily date back to his service.

The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of his claimed bilateral hearing loss, and the Board finds that a VA examination is required, for the reasons and bases discussed below.

The file contains medical evidence showing that the Veteran has current bilateral sensorineural hearing loss, and the Veteran's competent and credible lay evidence of treatment for an ear infection during service in 1954.  He has also reported longstanding hearing loss symptoms and noise exposure, although the nature of such exposure has not been identified.  Aside from his competency to report having an ear infection and subsequent hearing loss symptoms, the Board ultimately will have to assess his credibility to determine the probative value of his lay statements.  

The Board finds that there is an indication that the current bilateral hearing loss may be associated with the Veteran's service.   As there is insufficient competent medical evidence on file for VA to make a decision on the claim, the Board finds that this case must be remanded to obtain a VA medical opinion as to the etiology of current bilateral hearing loss.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, supra.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain copies of all additional records of any relevant VA or private treatment for bilateral hearing loss since the Veteran's separation from service that are not already on file.

2.  Arrange for a VA audiological examination to obtain a medical nexus opinion as to the etiology of current bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner.  All necessary testing should be performed.

(a) The examiner should obtain a history from the Veteran regarding his history of noise exposure both during and after service.

(b) The examiner is asked to consider the Veteran's lay statements to the effect that he was treated for an ear infection in service and had hearing loss symptoms since then.

Aside from his competency concerning this, the Board ultimately will have to assess his credibility to determine the probative value of his lay statements.  Therefore, the focus of this medical opinion should be on whether the diagnosed bilateral hearing loss in this particular instance could have resulted from the type of infection or noise exposure or any other injury the Veteran claims to have experienced in service.

(c) Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of current bilateral hearing loss - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or within one year of the Veteran's discharge from service, or is otherwise related or attributable to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should consider the Veteran's claims of continuous hearing loss symptoms since service. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3. Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



